Exhibit 10.4
 
 
 
 
 
 
 
 
INTERNATIONAL GAME TECHNOLOGY
2002 STOCK INCENTIVE PLAN
 
As Amended September 30, 2011
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page

I. THE PLAN
1
1.1
Purpose
1
1.2
Administration and Authorization; Power and Procedure
1
1.3
Participation
2
1.4
Shares Available for Awards; Share Limits
2
1.5
Grant of Awards
4
1.6
Award Period
4
1.7
Limitations on Exercise and Vesting of Awards
4
1.8
Acceptance of Notes to Finance Exercise
5
1.9
No Transferability
5
II. OPTIONS
6
2.1
Grants
6
2.2
Option Price
6
2.3
Limitations on Grant and Terms of Incentive Stock Options
7
2.4
Limits on 10% Holders
7
III. STOCK APPRECIATION RIGHTS
8
3.1
Grants
8
3.2
Exercise of Stock Appreciation Rights
8
3.3
Payment
8
3.4
Limited Stock Appreciation Rights
9
IV. RESTRICTED STOCK AWARDS
9
4.1
Grants
9
4.2
Restrictions
10
4.3
Return to the Corporation
10
V. PERFORMANCE SHARE AWARDS AND STOCK BONUSES
11
5.1
Grants of Performance Share Awards
11
5.2
Special Performance-Based Share Awards
11
5.3
Grants of Stock Bonuses
12
5.4
Deferred Payments
13
VI. OTHER PROVISIONS
13
6.1
Rights of Eligible Persons, Participants and Beneficiaries
13
6.2
Adjustments; Acceleration
13
6.3
Effect of Termination of Employment or Services
15
6.4
Compliance with Laws
16
6.5
Tax Withholding
16
6.6
Plan Amendment, Termination and Suspension
17
6.7
Privileges of Stock Ownership
18
6.8
Effective Date of the Plan
18
6.9
Term of the Plan
18
6.10
Governing Law; Construction; Severability
18
6.11
Captions
19
6.12
Effect of Change of Subsidiary, Division, or Unit Status
19
6.13
Non-Exclusivity of Plan
19
6.14
Clawback Policy
19
VII. NON-EMPLOYEE DIRECTOR AWARDS
19
VIII. DEFINITIONS
20
8.1
Definitions
20

 
 
-i-

--------------------------------------------------------------------------------

 
 
INTERNATIONAL GAME TECHNOLOGY
2002 STOCK INCENTIVE PLAN
 
As Amended September 30, 2011
 
I.  THE PLAN
 
1.1
Purpose

 
The purpose of this Plan is to promote the success of the Company by providing
an additional means through the grant of Awards to attract, motivate, retain and
reward key employees, including officers, whether or not directors, of the
Company with Awards and incentives for high levels of individual performance and
improved financial performance of the Company and to attract, motivate and
retain experienced and knowledgeable independent directors.  “Corporation” means
International Game Technology, a Nevada corporation, and “Company” means the
Corporation and its Subsidiaries, collectively.  These terms and other
capitalized terms are defined in Article VIII.
 
1.2
Administration and Authorization; Power and Procedure

 
(a)           Committee.  This Plan shall be administered by and all Awards to
Eligible Persons shall be authorized by the Committee.  Action of the Committee
with respect to the administration of this Plan shall be taken pursuant to a
majority vote or by written consent of its members.
 
(b)           Plan Awards; Interpretation; Powers of Committee.  Subject to the
express provisions of this Plan, the Committee shall have the authority:
 
(i)           to determine eligibility and, from among those persons determined
to be eligible, the particular Eligible Persons who will receive any Awards;
 
(ii)           to grant Awards to Eligible Persons, determine the price at which
securities will be offered or awarded and the amount of securities to be offered
or awarded to any of such individuals, and determine the other specific terms
and conditions of such Awards consistent with the express limits of this Plan,
and establish the installments (if any) in which such Awards shall become
exercisable or shall vest, or determine that no delayed exercisability or
vesting is required, and establish the events of termination or reversion of
such Awards;
 
(iii)           to approve the forms of Award Agreements (which need not be
identical either as to type of Award or as among Participants);
 
(iv)           to construe and interpret this Plan and any agreements defining
the rights and obligations of the Company and Participants under this Plan,
further define the terms used in this Plan, and prescribe, amend and rescind
rules and regulations relating to the administration of this Plan;
 
 
 

--------------------------------------------------------------------------------

 
 
(v)           to cancel, modify, or waive the Corporation’s rights with respect
to, or modify, discontinue, suspend, or terminate any or all outstanding Awards
held by Eligible Persons, subject to any required consent under Section 6.6;
 
(vi)           to accelerate or extend the exercisability or extend the term of
any or all such outstanding Awards within the maximum ten-year term of Awards
under Section 1.6;
 
(vii)           to adjust the number of shares of Common Stock subject to any
Award, adjust the price of any or all outstanding Awards or otherwise change
previously imposed terms and conditions, in such circumstances as the Committee
may deem appropriate, in each case subject to Sections 1.4 and 6.6; and
 
(viii)           to make all other determinations and take such other action as
contemplated by this Plan or as may be necessary or advisable for the
administration of this Plan and the effectuation of its purposes.
 
(c)           Binding Determinations.  Any action taken by, or inaction of, the
Corporation, any Subsidiary, the Board or the Committee relating or pursuant to
this Plan shall be within the absolute discretion of that entity or body and
shall be conclusive and binding upon all persons.  Neither the Board nor the
Committee, nor any member thereof or person acting at the direction thereof,
shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with this Plan (or any Award made
under this Plan), and all such persons shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, attorneys’ fees) arising or resulting therefrom
to the fullest extent permitted by law and/or under any directors and officers
liability insurance coverage that may be in effect from time to time.  Subject
only to compliance with the express provisions hereof, the Board and Committee
may act in their absolute discretion in matters within their authority related
to this Plan.
 
(d)           Reliance on Experts.  In making any determination or in taking or
not taking any action under this Plan, the Committee or the Board, as the case
may be, may obtain and may rely upon the advice of experts, including
professional advisors to the Corporation.  No director, officer or agent of the
Company shall be liable for any such action or determination taken or made or
omitted in good faith.
 
(e)           Delegation.  The Committee may delegate ministerial,
non-discretionary functions to a third-party administrator or to individuals who
are officers or employees of the Company.
 
1.3
Participation

 
Awards may be granted by the Committee only to those persons that the Committee
determines to be Eligible Persons.  An Eligible Person who has been granted an
Award may, if otherwise eligible, be granted additional Awards if the Committee
shall so determine.
 
1.4
Shares Available for Awards; Share Limits

 
Subject to the provisions of Section 6.2, the capital stock that may be
delivered under this Plan shall be shares of the Corporation’s authorized but
unissued Common Stock and any shares of its Common Stock held as treasury
shares.  The shares may be delivered for any lawful consideration.  Subject to
adjustment as provided in or pursuant to this Section 1.4 or Section 6.2:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)           Aggregate Share Limits.  The maximum number of shares of Common
Stock that may be delivered pursuant to all Awards granted under this Plan shall
not exceed 78,000,000 shares of Common Stock.
 
(b)           Individual Limits.  The maximum number of shares of Common Stock
subject to Options and Stock Appreciation Rights that are granted under this
Plan during any fiscal year to any individual shall not exceed 4,000,000
shares.  Additional limits are in Section 5.2(c).
 
(c)           Incentive Stock Option Limit.  The maximum number of shares of
Common Stock that may be delivered pursuant to Options intended as Incentive
Stock Options granted under this Plan shall not exceed 78,000,000.
 
(d)           Full-Value Awards.  Shares issued in respect of any “Full-Value
Award” granted under this Plan shall be counted against the aggregate share
limits set forth in Section 1.4(a) above as two (2) shares for every one (1)
share actually issued in connection with such Award.  (For example, if a Stock
Bonus of 100 shares of Common Stock is granted under this Plan, 200 shares shall
be charged against the applicable share limit in Section 1.4(a) in connection
with that Award.)  For this purpose, a “Full-Value Award” means any Award under
this Plan that is not either: (1) a delivery of shares in respect of Option
grants, or (2) a delivery of shares in respect of Stock Appreciation Right
grants.
 
(e)           Share Reservation; Replenishment and Reissue of Unvested
Awards.  No Award may be granted under this Plan unless, on the date of grant,
the sum of (i) the maximum number of shares issuable at any time pursuant to
such Award, plus (ii) the number of shares that have previously been issued
pursuant to Awards granted under this Plan, other than reacquired shares
available for reissue consistent with any applicable legal limitations, plus
(iii) the maximum number of shares that may be issued at any time after such
date of grant pursuant to Awards that are outstanding on such date, does not
exceed the applicable limit under Section 1.4(a) or other any other limit set
forth above in this Section 1.4.  Shares that are subject to or underlie Awards
which expire or for any reason are cancelled or terminated, are forfeited, fail
to vest, or for any other reason are not paid or delivered under this Plan shall
again, except to the extent prohibited by law, be available for subsequent
Awards under this Plan and shall not count against the applicable limit under
Section 1.4(a) or any other limit set forth above in this Section 1.4.  Shares
that are exchanged by a Participant or withheld by the Corporation as full or
partial payment in connection with any Award under this Plan, as well as any
shares exchanged by a Participant or withheld by the Company to satisfy the tax
withholding obligations related to any Award, shall not be available for
subsequent Awards under this Plan.  In instances where a Stock Appreciation
Right or other Award is settled in cash or any form other than shares of Common
Stock, no shares shall be counted against the applicable limit under Section
1.4(a) or any other limit set forth above in this Section 1.4.  The payment of
cash dividends and dividend equivalents in conjunction with outstanding Awards
shall not be counted against the shares available for issuance under this
Plan.  Any shares that are issued by the Company, and any awards that are
granted by, or become obligations of, the Company, through the assumption by the
Company or an affiliate of, or in substitution for, outstanding awards
previously granted by an acquired company (or previously granted by a
predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Company (or a subsidiary or affiliate) in
connection with a business or asset acquisition or similar transaction) shall
not be counted against the shares available for issuance under this Plan.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           Section 162(m).  Adjustments to the share limit set forth in
Section 1.4(a) as well as the other limits set forth above are subject to any
applicable limitations under Section 162(m) of the Code with respect to Awards
intended as performance-based compensation thereunder.
 
1.5
Grant of Awards

 
Subject to the express provisions of this Plan, the Committee shall determine
the number of shares of Common Stock subject to each Award, the price (if any)
to be paid for the shares or the Award and, in the case of Performance Share
Awards, in addition to matters addressed in Section 1.2(b), the specific
objectives, goals and performance criteria (such as an increase in sales, market
value, earnings or book value over a base period, the years of service before
vesting, the relevant job classification or level of responsibility or other
factors) that further define the terms of the Performance Share Award.  Each
Award shall be evidenced by an Award Agreement that shall set forth the material
terms and conditions of the Award established by the Committee consistent with
the specific provisions of this Plan.
 
1.6
Award Period

 
Each Award and all executory rights or obligations under the related Award
Agreement shall expire on such date (if any) as shall be determined by the
Committee, but in the case of Options, Stock Appreciation Rights or other rights
to acquire Common Stock not later than ten (10) years after the Award Date.
 
1.7
Limitations on Exercise and Vesting of Awards

 
(a)           Exercise.  Unless the Committee expressly provides otherwise, no
Award shall be exercisable or shall vest until at least six months after the
initial Award Date, and once exercisable an Award shall remain exercisable until
the expiration or earlier termination of the Award.
 
(b)           Procedure.  Any exercisable Award may be exercised in accordance
with the procedures set forth in the applicable Award Agreement.
 
(c)           Fractional Shares/Minimum Issue.  Fractional share interests shall
be disregarded, but may be accumulated.  The Committee, however, may determine
that cash, other securities or other property will be paid or transferred in
lieu of any fractional share interests.  No fewer than 100 shares may be
purchased on exercise of any Award at one time unless the number purchased is
the total number at the time available for purchase under the Award.
 
 
4

--------------------------------------------------------------------------------

 
 
1.8
Acceptance of Notes to Finance Exercise

 
The Corporation may, with the Committee’s approval, accept one or more notes
from any Eligible Person in connection with the exercise or receipt of any
outstanding Award; provided that any such note shall be subject to the following
terms and conditions:
 
(a)
The principal of the note shall not exceed the amount required to be paid to the
Corporation upon the exercise or receipt of one or more Awards under this Plan
and the note shall be delivered directly to the Corporation in consideration of
such exercise or receipt.

 
(b)
The initial term of the note shall be determined by the Committee; provided that
the term of the note, including extensions, shall not exceed a period of 10
years.

 
(c)
The note shall provide for full recourse to the Participant and shall bear
interest at a rate determined by the Committee but not less than the applicable
imputed interest rate specified by the Code.

 
(d)
If the employment of the Participant terminates, the unpaid principal balance of
the note shall become due and payable on the 10th business day after such
termination; provided, however, that if a sale of such shares would cause such
Participant to incur liability under Section 16(b) of the Exchange Act, the
unpaid balance shall become due and payable on the 10th business day after the
first day on which a sale of such shares could have been made without incurring
such liability assuming for these purposes that there are no other transactions
by the Participant subsequent to such termination.

 
(e)
If required by the Committee or by applicable law, the note shall be secured by
a pledge of any shares or rights financed thereby in compliance with applicable
law.

 
(f)
The terms, repayment provisions, and collateral release provisions of the note
and the pledge securing the note shall conform with applicable rules and
regulations of the Federal Reserve Board as then in effect.

 
1.9
No Transferability

 
(a)           Limit On Exercise and Transfer.  Unless otherwise expressly
provided in (or pursuant to) this Section 1.9, by applicable law and by the
Award Agreement, as the same may be amended, (i) all Awards are non-transferable
and shall not be subject in any manner to sale, transfer, anticipation,
alienation, assignment, pledge, encumbrance or charge; (ii) Awards shall be
exercised only by the Participant; and (iii) amounts payable or shares issuable
pursuant to an Award shall be delivered only to (or for the account of) the
Participant.
 
(b)           Exceptions.  The Committee may permit Awards to be exercised by
certain persons or entities related to the Participant, including but not
limited to members of the Participant’s family, charitable institutions, or
trusts or other entities whose beneficiaries or beneficial owners are members of
the Participant’s family and/or charitable institutions, or to such other
persons or entities as may be approved by the Committee, pursuant to such
conditions and procedures as the Committee may establish.  Any permitted
transfer shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes on a gratuitous or donative basis and without consideration
(other than nominal consideration).
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Further Exceptions to Limits On Transfer.  The exercise and
transfer restrictions in Section 1.9(a) shall not apply to:
 
(i)           transfers to the Corporation (for example, in connection with the
cancellation or termination of the Award),
 
(ii)           the designation of a beneficiary to receive benefits in the event
of the Participant’s death or, if the Participant has died, transfers to or
exercise by the Participant’s beneficiary, or, in the absence of a validly
designated beneficiary, transfers by will or the laws of descent and
distribution,
 
(iii)           transfers pursuant to a QDRO if approved or ratified by the
Committee,
 
(iv)           if the Participant has suffered a disability, permitted transfers
or exercises on behalf of the Participant by his or her legal representative, or
 
(v)           the authorization by the Committee of “cashless exercise”
procedures with third parties who provide financing for the purpose of (or who
otherwise facilitate) the exercise of Awards consistent with applicable laws and
the express authorization of the  Committee.
 
(d)           Limitations on Incentive Stock Options and Restricted Stock
Awards.  Notwithstanding the foregoing, Incentive Stock Options and Restricted
Stock Awards may not be transferred other than by will or the laws of descent
and distribution and in all events shall be subject to any and all applicable
transfer restrictions under the Code.
 
II.  OPTIONS
 
2.1
Grants

 
One or more Options may be granted under this Article to any Eligible
Person.  Each Option granted may be either an Option intended to be an Incentive
Stock Option, or an Option not so intended, and such intent shall be indicated
in the applicable Option Agreement.
 
2.2
Option Price

 
(a)           Pricing Limits.  The purchase price per share of the Common Stock
covered by each Option shall be determined by the Committee at the time the
Option is granted, but in no case shall such purchase price be less than 100%
(110% in the case of an Option intended as an Incentive Stock Option granted to
a Participant described in Section 2.4) of the Fair Market Value of a share of
Common Stock on the Award Date.
 
(b)           Payment Provisions.  The purchase price of any shares purchased on
exercise of an Option granted under this Article shall be paid in full at the
time of each purchase in one or a combination of the following methods:  (i) in
cash or by electronic funds transfer; (ii) by check payable to the order of the
Corporation; (iii) if authorized by the Committee or specified in the applicable
Option Agreement, by a promissory note of the Participant consistent with the
requirements of Section 1.8; (iv) by notice and third party payment in such
manner as may be authorized by the Committee; or (v) by the delivery of shares
of Common Stock of the Corporation already owned by the Participant, provided,
however, that the Committee may in its absolute discretion limit the
Participant’s ability to exercise an Option by delivering such shares.  Shares
of Common Stock used to satisfy the exercise price of an Option shall be valued
at their Fair Market Value on the date of exercise.  Any shares of Common Stock
used to satisfy the exercise price of an Option that were initially acquired
upon exercise of a stock option must have been owned by the Participant for at
least six months prior to such use.
 
 
6

--------------------------------------------------------------------------------

 
 
In addition to the payment methods described above, the Committee may, in its
discretion, provide that an Option can be exercised in accordance with such
cashless exercise procedures as the Committee may adopt in the circumstances.
 
2.3
Limitations on Grant and Terms of Incentive Stock Options

 
(a)           $100,000 Limit.  To the extent that the aggregate “Fair Market
Value” of stock with respect to which Incentive Stock Options first become
exercisable by a Participant in any calendar year exceeds $100,000, taking into
account both Common Stock subject to Incentive Stock Options under this Plan and
stock subject to Incentive Stock Options under all other plans of the Company or
any parent corporation, such options shall be treated as nonqualified stock
options.  For this purpose, the “Fair Market Value” of the stock subject to
options shall be determined as of the date the options were granted.  In
reducing the number of options treated as Incentive Stock Options to meet the
$100,000 limit, the most recently granted options shall be reduced first.  To
the extent a reduction of simultaneously granted options is necessary to meet
the $100,000 limit, the Committee may, in the manner and to the extent permitted
by law, designate which shares of Common Stock are to be treated as shares
acquired pursuant to the exercise of an Incentive Stock Option.
 
(b)           Option Period.  Each Incentive Stock Option and all rights
thereunder shall expire no later than ten years after the Award Date.
 
(c)           Other Code Limits.  There shall be imposed in any Award Agreement
relating to Incentive Stock Options such terms and conditions as from time to
time are required in order that the Option be an “incentive stock option” as
that term is defined in Section 422 of the Code.
 
2.4
Limits on 10% Holders

 
No Incentive Stock Option may be granted to any person who, at the time the
Option is granted, owns (or is deemed to own under Section 424(d) of the Code)
shares of outstanding Common Stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation, unless the
exercise price of such Option is at least 110% of the Fair Market Value of the
stock subject to the Option and such Option by its terms is not exercisable
after the expiration of five years from the date such Option is granted.
 
 
7

--------------------------------------------------------------------------------

 
 
III.  STOCK APPRECIATION RIGHTS
 
3.1
Grants

 
In its discretion, the Committee may grant a Stock Appreciation Right to any
Eligible Person either concurrently with the grant of another Award or in
respect of an outstanding Award, in whole or in part, or independently of any
other Award.  Any Stock Appreciation Right granted in connection with an
Incentive Stock Option shall contain such terms as may be required to comply
with the provisions of Section 422 of the Code and the regulations promulgated
thereunder, unless the holder otherwise agrees.
 
3.2
Exercise of Stock Appreciation Rights

 
(a)           Exercisability.  Unless the Award Agreement or the Committee
otherwise provides, a Stock Appreciation Right related to another Award shall be
exercisable at such time or times, and to the extent, that the related Award
shall be exercisable.
 
(b)           Effect on Available Shares.  To the extent that a Stock
Appreciation Right is exercised and settled in the form of Common Stock (as
opposed to cash or other property), the number of underlying shares as to which
the exercise related shall be counted against the applicable share limit(s)
under Section 1.4 as opposed to only counting the number of shares actually
issued.  (For purposes of clarity, if a Stock Appreciation Right relates to
100,000 shares and is exercised at a time when the payment due to the
Participant with respect to such exercise is 15,000 shares, 100,000 shares shall
be charged against the applicable share limit(s) under Section 1.4 with respect
to such exercise.)  See Section 1.4(e) as to Stock Appreciation Rights paid in a
form other than a Common Stock payment.  The number of shares subject to a Stock
Appreciation Right, and the related Option (if any), of a Participant shall be
reduced by the number of underlying shares as to which the Stock Appreciation
Right is exercised.
 
(c)           Stand-Alone Stock Appreciation Rights.  A Stock Appreciation Right
granted independently of any other Award shall be exercisable pursuant to the
terms of the Award Agreement.
 
3.3
Payment

 
(a)           Amount.  Unless the Committee otherwise provides, upon exercise of
a Stock Appreciation Right and the attendant surrender of an exercisable portion
of any related Award, the Participant shall be entitled to receive payment of an
amount determined by multiplying
 
(i)           the difference obtained by subtracting the exercise price per
share of Common Stock under the related Award (if applicable) or the initial
share value specified in the Award, which in either case shall not be less than
100% of the Fair Market Value of a share of Common Stock on the Award Date, from
the Fair Market Value of a share of Common Stock on the date of exercise of the
Stock Appreciation Right, by
 
(ii)           the number of shares with respect to which the Stock Appreciation
Right shall have been exercised.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Form of Payment.  The Committee, in its sole discretion, shall
determine the form in which payment shall be made of the amount determined under
paragraph (a) above, either solely in cash, solely in shares of Common Stock
(valued at Fair Market Value on the date of exercise of the Stock Appreciation
Right), or partly in such shares and partly in cash, provided that the Committee
shall have determined that such exercise and payment are consistent with
applicable law.  If the Committee permits the Participant to elect to receive
cash or shares (or a combination thereof) on such exercise, any such election
shall be subject to such conditions as the Committee may impose.
 
3.4
Limited Stock Appreciation Rights

 
The Committee may grant to any Eligible Person Stock Appreciation Rights
exercisable only upon or in respect of a change in control or any other
specified event (“Limited SARs”) and such Limited SARs may relate to or operate
in tandem or combination with or substitution for Options, other Stock
Appreciation Rights or other Awards (or any combination thereof), and may be
payable in cash or shares based on the spread between the base price of the
Stock Appreciation Right and a price based upon the Fair Market Value of the
shares during a specified period or at a specified time within a specified
period before, after or including the date of such event.
 
IV.  RESTRICTED STOCK AWARDS
 
4.1
Grants

 
(a)           Restricted Stock.  The Committee may, in its discretion, grant one
or more Restricted Stock Awards to any Eligible Person.  Each Restricted Stock
Award Agreement shall specify the number of shares of Common Stock to be issued
to the Participant, the date of such issuance, the consideration for such shares
(but not less than the minimum lawful consideration under applicable state law),
the extent (if any) to which and the time (if ever) at which the Participant
shall be entitled to dividends, voting and other rights in respect of the shares
prior to vesting and the restrictions (which may be based on performance
criteria, the passage of time or such other facts as the Committee may provide
or any combination thereof) imposed on such shares and the conditions of release
or lapse of such restrictions.  Such restrictions shall not lapse earlier than
12 months after the Award Date, except to the extent the Committee may otherwise
provide.  Stock certificates evidencing shares of Restricted Stock pending the
lapse of the restrictions (“restricted shares”) shall bear a legend making
appropriate reference to the restrictions imposed hereunder and (if in
certificate form) shall be held by the Corporation or by a third party
designated by the Committee until the restrictions on such shares shall have
lapsed and the shares shall have vested in accordance with the provisions of the
Award and Section 1.7.  Upon issuance of the Restricted Stock Award, the
Participant may be required to provide such further assurance and documents as
the Committee may require to enforce the restrictions.
 
(b)           Stock Units.  The Committee may, in its discretion, authorize and
grant to any Eligible Person a Stock Unit Award or the crediting of Stock Units
for services rendered or to be rendered or in lieu of other compensation,
consistent with other applicable terms of this Plan, may permit an Eligible
Person to irrevocably elect to defer by means of Stock Units or receive in Stock
Units all or a portion of any Award hereunder, or may grant Stock Units in lieu
of, in exchange for, in respect of, or in addition to any other Compensation or
Award under this Plan.  The specific terms, conditions, and provisions relating
to each Stock Unit grant or election, including the applicable vesting and
payout provisions of the Stock Units and the form of payment to be made at or
following the vesting thereof, shall be set forth in or pursuant to the
applicable agreement or Award and any relevant Company deferred compensation
plan, in form substantially as approved by the Committee.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Payouts.  The Committee in the applicable Award Agreement or the
relevant Company deferred compensation plan may permit the Participant to elect
the form and time of payout of vested Stock Units on such conditions or subject
to such procedures as the Committee may impose, and may permit Restricted Stock
or Stock Unit offsets or other provision for payment of any applicable taxes
that may be due on the crediting, vesting or payment in respect of the Stock
Units.
 
4.2
Restrictions

 
(a)           Pre-Vesting Restraints.  Except as provided in Section 4.1 and
1.9, restricted shares comprising any Restricted Stock Award and rights in
respect to Stock Unit Awards may not be sold, assigned, transferred, pledged or
otherwise disposed of or encumbered, either voluntarily or involuntarily, until
the restrictions on such shares (or units in the case of a Stock Unit Award)
have lapsed and the shares have become vested (or amounts paid in respect of the
Stock Units).
 
(b)           Dividend and Voting Rights.  Unless otherwise provided in the
applicable Award Agreement, a Participant receiving a Restricted Stock Award
shall be entitled to cash dividend and voting rights for all shares issued even
though they are not vested, provided that such rights shall terminate
immediately as to any restricted shares which cease to be eligible for
vesting.  Restricted Stock Awards and Stock Unit Awards may include dividend
equivalent rights to the extent authorized by the Committee.
 
(c)           Cash Payments.  If the Participant shall have paid or received
cash (including any payments in respect of dividends) in connection with the
Restricted Stock Award or Stock Unit Award, the Award Agreement shall specify
whether and to what extent such cash shall be returned (with or without an
earnings factor) as to any restricted shares or Stock Units which cease to be
eligible for vesting.
 
4.3
Return to the Corporation

 
Unless the Committee otherwise expressly provides, restricted shares or Stock
Units that remain subject to restrictions at the time of termination of
employment or service or are subject to other conditions to vesting that have
not been satisfied by the time specified in the applicable Award Agreement shall
not vest and shall be returned to the Corporation or cancelled, as the case may
be, in such manner and on such terms as the Committee shall therein provide.
 
 
10

--------------------------------------------------------------------------------

 
 
V.  PERFORMANCE SHARE AWARDS AND STOCK BONUSES
 
5.1
Grants of Performance Share Awards

 
The Committee may, in its discretion, grant Performance Share Awards to Eligible
Persons based upon such factors as the Committee shall deem relevant in light of
the specific type and terms of the award.  An Award Agreement shall specify the
maximum number of shares of Common Stock (if any) subject to the Performance
Share Award, the consideration (but not less than the minimum lawful
consideration) to be paid for any such shares as may be issuable to the
Participant, the duration of the Award and the conditions upon which delivery of
any shares or cash to the Participant shall be based.  The amount of cash or
shares or other property that may be deliverable pursuant to such Award shall be
based upon the degree of attainment over a specified period (a “performance
cycle”) as may be established by the Committee of such measure(s) of the
performance of the Company (or any part thereof) or the Participant as may be
established by the Committee.  The Committee may provide for full or partial
credit, prior to completion of such performance cycle or the attainment of the
performance achievement specified in the Award, in the event of the
Participant’s death, or Total Disability, a Change in Control Event or in such
other circumstances as the Committee consistent with Section 6.10(c)(2), if
applicable, may determine.
 
5.2
Special Performance-Based Share Awards

 
Without limiting the generality of the foregoing, and in addition to Options and
Stock Appreciation Rights granted under other provisions of this Plan which are
intended to satisfy the exception for “performance-based compensation” under
Section 162(m) of the Code (with such Awards hereinafter referred to as a
“Qualifying Option” or a “Qualifying Stock Appreciation Right,” respectively),
other performance-based awards within the meaning of Section 162(m) of the Code
(“Performance-Based Awards”), whether in the form of restricted stock,
performance stock, phantom stock, Cash-Based Awards, or other rights, the grant,
vesting, exercisability or payment of which depends on the degree of achievement
of the Performance Goals relative to preestablished targeted levels for the
Corporation on a consolidated, segment, subsidiary, business division, channel
or other operating group basis, may be granted under this Plan.  Any Qualifying
Option or Qualifying Stock Appreciation Right shall be subject only to the
requirements of Section 5.3(a) in order for such Award to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code.
 
(a)           Eligible Class.  The eligible class of persons for
Performance-Based Awards under this Section 5.2 shall be key employees
(including officers) of the Company.
 
(b)           Performance Goal Alternatives.  The specific performance goals for
Performance-Based Awards granted under this Section (other than Qualifying
Options and Qualifying Stock Appreciation Rights) shall be, on an absolute or
relative basis, one or more of the Performance Goals, as selected by the
Committee in its sole discretion.  The Committee shall establish in the
applicable Award Agreement the specific performance target(s) relative to the
Performance Goal(s) which must be attained before the compensation under the
Performance-Based Award becomes payable.  The specific targets shall be
determined within the time period permitted under Section 162(m) of the Code
(and any regulations issued thereunder) so that such targets are considered to
be preestablished and so that the attainment of such targets is substantially
uncertain at the time of their establishment.  The applicable performance
measurement period may not be less than three months nor more than 10 years.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           Maximum Performance-Based Award.  Notwithstanding any other
provision of this Plan to the contrary, the maximum number of shares of Common
Stock which may be delivered pursuant to Performance-Based Awards (other than
Qualifying Options and Qualifying Stock Appreciation Rights which shall be
subject to the limit set forth in Section 1.4(b)) that are granted to any one
Participant in any one fiscal year shall not exceed 4,000,000 shares, either
individually or in the aggregate, subject to adjustment as provided in Section
6.2.  Awards that are cancelled during the year shall be counted against this
limit to the extent required by Section 162(m) of the Code.  In addition, the
aggregate amount of compensation to be paid to any Participant in respect of any
Cash-Based Awards that are granted during any fiscal year as Performance-Based
Awards shall not exceed $3,000,000.
 
(d)           Committee Certification.  Before any Performance-Based Award under
this Section 5.2 (other than Qualifying Options or Qualifying Stock Appreciation
Rights) is paid, the Committee must certify in writing that the Performance
Goal(s) and any other material terms of the Performance-Based Award were
satisfied; provided, however, that a Performance-Based Award may be paid without
regard to the satisfaction of the applicable Performance Goal in the event of a
Change in Control Event in accordance with Section 6.2(d).
 
(e)           Terms and Conditions of Awards.  The Committee will have the
discretion to determine the restrictions or other limitations of the individual
Awards granted under this Section 5.2 including the authority to reduce Awards,
payouts or vesting or to pay no Awards, in its sole discretion, if the Committee
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.
 
(f)           Adjustments for Changes in Capitalization and other Material
Changes.  In the event of a change in corporate capitalization, such as a stock
split or stock dividend, or a corporate transaction, such as a merger,
consolidation, spinoff, reorganization or similar event, or any partial or
complete liquidation of the Corporation, or any similar event consistent with
regulations issued under Section 162(m) of the Code including, without
limitation, any material change in accounting policies or practices affecting
the Corporation and/or the Performance Goals or targets, then the Committee may
make adjustments to the Performance Goals and targets relating to outstanding
Performance-Based Awards to the extent such adjustments are made to reflect the
occurrence of such an event; provided, however, that adjustments described in
this subsection may be made only to the extent that the occurrence of an event
described herein was unforeseen at the time the targets for a Performance-Based
Award were established by the Committee.
 
5.3
Grants of Stock Bonuses

 
The Committee may grant a Stock Bonus to any Eligible Person to reward
exceptional or special services, contributions or achievements, or issue Common
Stock for past services in the ordinary course, the value of which shall be
determined by the Committee, in the manner and on such terms and conditions
(including any restrictions on such shares) as determined from time to time by
the Committee.  The number of shares so awarded shall be determined by the
Committee.  The Award may be granted independently or in lieu of a cash bonus.
 
 
12

--------------------------------------------------------------------------------

 
 
5.4
Deferred Payments

 
The Committee may authorize for the benefit of any Eligible Person the deferral
of any payment of cash or shares that may become due or of cash otherwise
payable under this Plan, and provide for accredited benefits thereon based upon
such deferment, at the election or at the request of such Participant, subject
to the other terms of this Plan.  Such deferral shall be subject to such further
conditions, restrictions or requirements as the Committee may impose, subject to
any then vested rights of Participants.
 
VI.  OTHER PROVISIONS
 
6.1
Rights of Eligible Persons, Participants and Beneficiaries

 
(a)           Employment Status.  Status as an Eligible Person shall not be
construed as a commitment that any Award will be granted under this Plan to an
Eligible Person or to Eligible Persons generally.
 
(b)           No Employment Contract.  Nothing contained in this Plan (or in any
other documents related to this Plan or to any Award) shall confer upon any
Eligible Person or other Participant any right to continue in the employ or
other service of the Company or constitute any contract or agreement of
employment or other service, nor shall interfere in any way with the right of
the Company to change such person’s compensation or other benefits or to
terminate the employment of such person, with or without cause, but nothing
contained in this Plan or any document related hereto shall adversely affect any
independent contractual right of such person without his or her consent thereto.
 
(c)           Plan Not Funded.  Awards payable under this Plan shall be payable
in shares or from the general assets of the Corporation, and no special or
separate reserve, fund or deposit shall be made to assure payment of such
Awards.  No Participant, Beneficiary or other person shall have any right, title
or interest in any fund or in any specific asset (including shares of Common
Stock, except as expressly otherwise provided) of the Company by reason of any
Award hereunder.  Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Company and any
Participant, Beneficiary or other person.  To the extent that a Participant,
Beneficiary or other person acquires a right to receive payment pursuant to any
Award hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Company.
 
6.2
Adjustments; Acceleration

 
(a)           Adjustments.  Subject to Section 6.2(b), upon (or, as may be
necessary to effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Committee shall
equitably and proportionately adjust (1) the number and type of shares of Common
Stock (or other securities) that thereafter may be made the subject of Awards
(including the specific share limits, maximums and numbers of shares set forth
elsewhere in this Plan), (2) the number, amount and type of shares of Common
Stock (or other securities or property) subject to any outstanding Awards, (3)
the grant, purchase, or exercise price (which term includes the base price of
any Stock Appreciation Right or similar right) of any outstanding Awards, and/or
(4) the securities, cash or other property deliverable upon exercise or payment
of any outstanding Awards, in each case to the extent necessary to preserve (but
not increase) the level of incentives intended by this Plan and the
then-outstanding Awards.
 
 
13

--------------------------------------------------------------------------------

 
 
Unless otherwise expressly provided in the applicable Award Agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Committee shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based awards to the
extent necessary to preserve (but not increase) the level of incentives intended
by this Plan and the then-outstanding performance-based awards.
 
It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances, Section
424 of the Code, Section 409A of the Code and Section 162(m) of the Code) and
accounting (so as to not trigger any charge to earnings with respect to such
adjustment) requirements.
 
Without limiting the generality of Section 1.2(c), any good faith determination
by the Committee as to whether an adjustment is required in the circumstances
pursuant to this Section 6.2(a), and the extent and nature of any such
adjustment, shall be conclusive and binding on all persons.
 
(b)           Corporate Transactions - Assumption and Termination of
Awards.  Upon the occurrence of any of the following: any merger, combination,
consolidation, or other reorganization; any exchange of Common Stock or other
securities of the Corporation; a sale of all or substantially all the business,
stock or assets of the Corporation; a dissolution of the Corporation; or any
other event in which the Corporation does not survive (or does not survive as a
public company in respect of its Common Stock); then the Committee may make
provision for a cash payment in settlement of, or for the assumption,
substitution or exchange of any or all outstanding share-based Awards or the
cash, securities or property deliverable to the holder of any or all outstanding
share-based Awards, based upon, to the extent relevant under the circumstances,
the distribution or consideration payable to holders of the Common Stock upon or
in respect of such event.  Upon the occurrence of any event described in the
preceding sentence, then, unless the Committee has made a provision for the
substitution, assumption, exchange or other continuation or settlement of the
Award or the Award would otherwise continue in accordance with its terms in the
circumstances, each Award shall terminate upon the related event; provided that
the holder of an Option or Stock Appreciation Right shall be given reasonable
advance notice of the impending termination and a reasonable opportunity to
exercise his or her outstanding vested Options and Stock Appreciation Rights
(after giving effect to any accelerated vesting required in the circumstances)
in accordance with their terms before the termination of such Awards (except
that in no case shall more than ten days’ notice of the impending termination be
required and any acceleration of vesting and any exercise of any portion of an
Award that is so accelerated may be made contingent upon the actual occurrence
of the event).
 
 
14

--------------------------------------------------------------------------------

 
 
The Committee may adopt such valuation methodologies for outstanding Awards as
it deems reasonable in the event of a cash or property settlement and, in the
case of Options, Stock Appreciation Rights or similar rights, but without
limitation on other methodologies, may base such settlement solely upon the
excess if any of the per share amount payable upon or in respect of such event
over the exercise or base price of the Award.  In any of the events referred to
in this Section 6.2(b), the Committee may take such action contemplated by this
Section 6.2(b) prior to such event (as opposed to on the occurrence of such
event) to the extent that the Committee deems the action necessary to permit the
Participant to realize the benefits intended to be conveyed with respect to the
underlying shares.
 
Without limiting the generality of Section 1.2(c), any good faith determination
by the Committee pursuant to its authority under this Section 6.2(b) shall be
conclusive and binding on all persons.
 
(c)           Acceleration of Awards Upon Change in Control.  As to any Eligible
Person, unless prior to a Change in Control Event the Committee determines that,
upon its occurrence, there shall be no acceleration of benefits under Awards or
determines that only certain or limited benefits under Awards shall be
accelerated and the extent to which they shall be accelerated, and/or
establishes a different time in respect of such Change in Control Event for such
acceleration, then upon the occurrence of a Change in Control Event (i) each
Option and Stock Appreciation Right shall become immediately exercisable, (ii)
Restricted Stock and Stock Units shall immediately vest free of restrictions,
and (iii) each Performance Share Award shall become payable to the
Participant.  The Committee may override the limitations on acceleration in this
Section 6.2(c) by express provision in the Award Agreement and may accord any
Eligible Person a right to refuse any acceleration, whether pursuant to the
Award Agreement or otherwise, in such circumstances as the Committee may
approve.  Without limiting the generality of the foregoing, the Committee may
deem an acceleration to occur immediately prior to the applicable event and/or
reinstate the original terms of an Award if an event giving rise to acceleration
does not occur.
 
6.3
Effect of Termination of Employment or Services

 
(a)           General.  The Committee shall establish in respect of each Award
granted to an Eligible Person the effect of a termination of employment or
services on the rights and benefits thereunder and in so doing may make
distinctions based upon the cause of termination.  In addition, in the event of,
or in anticipation of, a termination of employment or services with the Company
for any reason, other than discharge for cause, the Committee may, in its
discretion, increase the portion of the Participant’s Award available to the
Participant, or the Participant’s Beneficiary or Personal Representative, as the
case may be, or, subject to the provisions of Section 1.6, extend the
exercisability period upon such terms as the Committee shall determine and
expressly set forth in or by amendment to the Award Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           Effect on Unvested Awards.  Unless otherwise provided in the
applicable Award Agreement and subject to Section 6.12 and the other provisions
of this Plan, a Restricted Stock Award, Stock Appreciation Right, Performance
Share Award, Stock Unit Award or other Award, to the extent such Award has not
vested as of the termination of the Participant’s employment or services shall
terminate on the date the Participant ceases to be employed by or to provide
services to the Company without further payment or benefit of any kind; and any
Option theretofore outstanding shall terminate.
 
(c)           Events Not Deemed Terminations of Service.  Unless Company policy
or the Committee otherwise provides, the employment relationship shall not be
considered terminated in the case of (a) sick leave, (b) military leave, or (c)
any other leave of absence authorized by the Company or the Committee; provided
that unless reemployment upon the expiration of such leave is guaranteed by
contract or law, such leave is for a period of not more than 90 days.  In the
case of any Eligible Person on an approved leave of absence, continued vesting
of the Award while on leave from the employ of the Company may be suspended
until the employee returns to service, unless the Committee otherwise provides
or applicable law otherwise requires.  In no event shall an Award be exercised
after the expiration of the term set forth in the Award Agreement.
 
6.4
Compliance with Laws

 
This Plan, the granting and vesting of Awards under this Plan and the offer,
issuance and delivery of shares of Common Stock, the acceptance or promissory
notes and/or payment of money under this Plan or under Awards granted hereunder
are subject to compliance with all applicable federal and state laws, rules and
regulations (including, but not limited to, state and federal securities laws
and federal margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Corporation, be necessary or advisable in connection therewith.  Any securities
delivered under this Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Corporation, provide such
assurances and representations to the Corporation as the Corporation may deem
necessary or desirable to assure compliance with all applicable legal and
accounting requirements.
 
6.5
Tax Withholding

 
(a)           Cash or Shares.  Upon any exercise, vesting or payment of any
Award or upon the disposition of shares of Common Stock acquired pursuant to the
exercise of an Incentive Stock Option prior to satisfaction of the holding
period requirements of Section 422 of the Code, the Company shall have the right
at its option to (i) require the Participant (or Personal Representative or
Beneficiary, as the case may be) to pay or provide for payment of the amount of
any taxes which the Company may be required to withhold with respect to such
Award event or payment or (ii) deduct from any amount payable in cash the amount
of any taxes which the Company may be required to withhold with respect to such
cash payment.  In any case where a tax is required to be withheld in connection
with the delivery of shares of Common Stock under this Plan, the Committee may
in its sole discretion grant (either at the time of the Award is granted or
thereafter) to the Participant the right to elect, pursuant to such rules and
subject to such conditions as the Committee may establish, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares valued in a consistent manner at
their Fair Market Value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy  the minimum applicable
withholding obligation on exercise, vesting or payment.  In the event shares are
withholding to satisfy tax withholding obligations, in no event shall the number
of shares withheld exceed the number required to satisfy the minimum required
withholding.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           Tax Loans.  The Committee may, in its discretion, authorize a loan
to an Eligible Person in the amount of any taxes which the Company may be
required to withhold with respect to shares of Common Stock received (or
disposed of, as the case may be) pursuant to a transaction described in
subsection (a) above.  Such a loan shall be for a term, at a rate of interest
and pursuant to such other terms and conditions as the Committee, under
applicable law, may establish and such loan need not comply with the provisions
of Section 1.8.
 
6.6
Plan Amendment, Termination and Suspension

 
(a)           Board Authorization.  The Board may, at any time, terminate or,
from time to time, amend, modify or suspend this Plan, in whole or in
part.  Without limiting the generality of the foregoing, the Board may, at any
time, amend any or all of the provisions of Article VII relating to Non-Employee
Director Awards.  No Awards may be granted during any suspension of this Plan or
after termination of this Plan, but the Committee shall retain jurisdiction as
to Awards then outstanding in accordance with the terms of this Plan.
 
(b)           Stockholder Approval.  To the extent then required under Sections
162, 422 or 424 of the Code or any other applicable law, or deemed necessary or
advisable by the Board, any amendment to this Plan shall be subject to
stockholder approval.
 
(c)           Amendment to Awards.  Without limiting any other express authority
of the Committee under but subject to the express limits of this Plan, the
Committee by agreement or resolution may waive conditions of or limitations on
Awards to Eligible Persons that the Committee in the prior exercise of its
discretion has imposed, without the consent of a Participant, and may make other
changes to the terms and conditions of Awards that do not affect in any manner
materially adverse to the Employee Participant, his or her rights and benefits
under an Award.
 
(d)           Limitations on Amendments to Plan and Awards.  No amendment,
suspension or termination of this Plan or change of or affecting any outstanding
Award shall, without written consent of the Participant, affect in any manner
materially adverse to the Participant any rights or benefits of the Participant
or obligations of the Corporation under any Award granted under this Plan prior
to the effective date of such change.  Changes contemplated by Section 6.2 shall
not be deemed to constitute changes or amendments for purposes of this Section
6.6.
 
(e)           No Repricings.  Notwithstanding anything to the contrary in this
Plan and except for an adjustment pursuant to Section 6.2 or a repricing
approved by stockholders, in no case may the Board or Committee (1) amend an
outstanding Option or Stock Appreciation Right to reduce the exercise price or
base price of the award, (2) cancel, exchange, or surrender an outstanding
Option or Stock Appreciation Right in exchange for cash or other awards for the
purpose of repricing the award, or (3) cancel, exchange, or surrender an
outstanding Option or Stock Appreciation Right in exchange for an Option or
Stock Appreciation Right with an exercise or base price that is less than the
exercise or base price of the original award.
 
 
17

--------------------------------------------------------------------------------

 
 
6.7
Privileges of Stock Ownership

 
Except as otherwise expressly authorized by the Committee or this Plan, a
Participant shall not be entitled to any privilege of stock ownership as to any
shares of Common Stock not actually delivered to and held of record by him or
her.  No adjustment will be made for dividends or other rights as a stockholder
for which a record date is prior to such date of delivery.
 
6.8
Effective Date of the Plan

 
The effective date of this Plan shall be the date that it is first approved by
the Board (the “Effective Date”).
 
6.9
Term of the Plan

 
No Award shall be granted after the close of business on December 17, 2013 (the
“Termination Date”).  Unless otherwise expressly provided in this Plan or in an
applicable Award Agreement, any Award granted prior to the Termination Date may
extend beyond such date, and all authority of the Committee with respect to
Awards hereunder, including the authority to amend an Award, shall continue
during any suspension of this Plan and in respect of outstanding Awards on such
Termination Date.
 
6.10
Governing Law; Construction; Severability

 
(a)           Choice of Law.  This Plan, the Awards, all documents evidencing
Awards and all other related documents shall be governed by, and construed in
accordance with the laws of the State of Nevada.
 
(b)           Severability.  If any provision shall be held by a court of
competent jurisdiction to be invalid and unenforceable, the remaining provisions
of this Plan shall continue in effect.
 
(c)           Plan Construction.
 
(1)       Rule 16b-3.  It is the intent of the Corporation that the Awards and
transactions permitted by Awards be interpreted in a manner that, in the case of
Participants who are or may be subject to Section 16 of the Exchange Act,
satisfies the applicable requirements for exemptions under Rule
16b-3.  Notwithstanding the foregoing, the Corporation shall have no liability
to any Participant for Section 16 consequences of Awards or events under Awards.
 
(2)       Section 162(m).  It is the further intent of the Corporation that (to
the extent the Corporation or Awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code), Options or Stock
Appreciation Rights granted with an exercise or base price not less than Fair
Market Value on the date of grant and Awards under Section 5.2 of this Plan that
are granted to or held by a person subject to Section 162(m) of the Code will
qualify as performance-based compensation or otherwise be exempt from
deductibility limitations under Section 162(m) of the Code, to the extent that
the authorization of the Award (or the payment thereof, as the case may be)
satisfies any applicable administrative requirements thereof.
 
 
18

--------------------------------------------------------------------------------

 
 
6.11
Captions

 
Captions and headings are given to the sections and subsections of this Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Plan or any provision thereof.
 
6.12
Effect of Change of Subsidiary, Division, or Unit Status

 
For purposes of this Plan and any Award hereunder, if an entity ceases to be a
Subsidiary a termination of employment shall be deemed to have occurred with
respect to each employee of such Subsidiary who does not continue as an employee
of another entity within the Company.  A termination of employment shall also be
deemed to occur if an employee is employed in a Company division or business
unit and, in connection with the sale, spin-off or other divestiture of that
division or unit, the employee’s employment is terminated and the employee does
not otherwise continue as an employee of the Company.  In the event of a sale,
spin-off, or other divestiture of a Subsidiary, Company division or business
unit, each employee who incurs a termination of employment in connection
therewith (as determined by the Committee in its sole discretion) in accordance
with either of the two preceding sentences shall be deemed to have been fully
vested in his or her Awards immediately prior to such termination.
 
6.13
Non-Exclusivity of Plan

 
Nothing in this Plan shall limit or be deemed to limit the authority of the
Board or the Committee to grant awards or authorize any other compensation, with
or without reference to the Common Stock, under any other plan or authority.
 
6.14
Clawback Policy

 
The Awards granted under this Plan are subject to the terms of the Corporation’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of Awards or any shares of
Common Stock or other cash or property received with respect to the Awards
(including any value received from a disposition of the shares acquired upon
payment of the Awards).
 
VII.  NON-EMPLOYEE DIRECTOR AWARDS
 
The Board may from time to time provide for Awards under this Plan to
Non-Employee Directors on such terms and conditions as it may prescribe (subject
to the other express terms and conditions of this Plan).
 
 
19

--------------------------------------------------------------------------------

 
 
VIII.  DEFINITIONS
 
8.1
Definitions

 
(a)           “Award” shall mean an award of any Option, Stock Appreciation
Right, Restricted Stock, Stock Bonus, Performance Share Award, Performance-Based
Award, Cash-Based Award, dividend equivalent or deferred payment right or other
right or security that would constitute a “derivative security” under Rule
16a-1(c) of the Exchange Act, or any combination thereof, whether alternative or
cumulative, authorized by and granted under this Plan.
 
(b)           “Award Agreement” shall mean either (1) a written award agreement
in a form approved by the Committee and executed by the Corporation by an
officer duly authorized to act on its behalf, or (2) an electronic notice of
award grant in a form approved by the Corporation and recorded by the
Corporation (or its designee) in an electronic recordkeeping system used for the
purpose of tracking Award grants under this Plan generally, as the Committee may
provide and, in each case and if required by the Committee, executed or
otherwise electronically accepted by the recipient of the Award in such form and
manner as the Committee may require.
 
(c)           “Award Date” shall mean the date upon which the Committee took the
action granting an Award or such later date as the Committee designates as the
Award Date at the time of the Award.
 
(d)           “Award Period” shall mean the period beginning on an Award Date
and ending on the expiration date of such Award.
 
(e)           “Beneficiary” shall mean the person, persons, trust or trusts
designated by a Participant or, in the absence of a designation, entitled by
will or the laws of the descent and distribution to receive the benefits
specified in the Award Agreement and under this Plan in the event of a
Participant’s death, and shall mean the Participant’s executor or administrator
if no other Beneficiary is designated and able to act under the circumstances.
 
(f)           “Board” shall mean the Board of Directors of the Corporation.
 
(g)           “Cash-Based Awards” shall mean Awards that, if paid, must be paid
in cash and that are neither denominated in nor have a value derived from the
value of, nor an exercise or conversion privilege at a price related to, shares
of Common Stock.
 
(h)           “Cash Flow” shall mean cash and cash equivalents derived from
either (i) net cash flow from operations or (ii) net cash flow from operations,
financings and investing activities, as determined by the Committee at the time
an Award is granted.
 
(i)           “Change in Control Event” shall mean any of the following:
 
(1)           The dissolution or liquidation of the Corporation (other than in
the context of a transaction that does not constitute a Change in Control event
under clause (2) below);
 
 
20

--------------------------------------------------------------------------------

 
 
(2)           Consummation of a merger, consolidation, or other reorganization,
with or into, or the sale of all or substantially all of the Corporation’s
business and/or assets to, one or more entities that are not Subsidiaries (a
“Business Combination”), as a result of which less than 50% of the outstanding
voting securities of the surviving or resulting entity or a parent (“Successor
Entity”) thereof immediately after the reorganization are, or will be, owned by
stockholders of the Corporation immediately before the Business Combination
(assuming for purposes of such determination that there is no change in the
record ownership of the Corporation’s securities from the record date for such
approval until such reorganization and that such record owners hold no
securities of the other parties to such reorganization);
 
(3)           Any “person” (as such term is used in Section 13(d) and 14(d) of
the Exchange Act) (other than a person having such ownership at the time of
adoption of this Plan) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing more than 50% of the combined voting power of the
Corporation’s then outstanding securities entitled to then vote generally in the
election of directors of the Corporation, other than (i) an acquisition directly
from the Company, (ii) an acquisition by the Company, or (iii) an acquisition by
an employee benefit plan (or related trust) sponsored or maintained by the
Company or a Successor Entity; or
 
(4)           During any period not longer than two consecutive years,
individuals who at the beginning of such period constituted the Board cease to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Corporation’s stockholders, of each new Board member was
approved by a vote of at least a majority of the Board members then still in
office who were Board members at the beginning of such period (including for
these purposes, new members whose election or nomination was so approved), but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board.
 
(j)            “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
 
(k)           “Commission” shall mean the Securities and Exchange Commission.
 
(l)           “Committee” shall mean the Board or one or more committees
appointed by the Board to administer all or certain aspects of this Plan, each
committee to be comprised solely of one or more directors or such number as may
be required under applicable law.  Each member of a Committee in respect of any
decision with respect to an Award intended to satisfy the requirements of
Section 162(m) of the Code must satisfy the requirements of “outside director”
status within the meaning of Section 162(m) of the Code; provided, however, that
the failure to satisfy such requirement shall not affect the validity of the
action of any committee otherwise duly authorized and acting in the matter.  As
to Awards, grants or other transactions that are authorized only by a committee
and that are intended to be exempt under Rule 16b-3, the requirements of Rule
16b-3(d)(1) with respect to committee action must also be satisfied.
 
 
21

--------------------------------------------------------------------------------

 
 
(m)           “Common Stock” shall mean the Common Stock of the Corporation and
such other securities or property as may become subject to Awards, or become
subject to Awards, pursuant to an adjustment made under Section 6.2 of this
Plan.
 
(n)           “Company” shall mean, collectively, the Corporation and its
domestic or foreign Subsidiaries or divisions.
 
(o)           “Corporation” shall mean International Game Technology, a Nevada
corporation, and its successors.
 
(p)           “Eligible Persons” shall mean:
 
(1)           An officer (whether or not a director) or key executive,
administrative, managerial, production, marketing or sales employee of the
Company; or
 
(2)           A member of the Board of Directors of the Corporation who is not
an officer or employee of the Company.
 
(q)           “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
 
(r)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
 
(s)           “Fair Market Value” shall mean, unless otherwise determined or
provided by the Committee in the circumstances, the closing price (in regular
trading) for a share of Common Stock on the New York Stock Exchange (the
“Exchange”) for the date in question or, if no sales of Common Stock were
reported on the Exchange on that date, the closing price (in regular trading)
for a share of Common Stock on the Exchange for the next preceding day on which
sales of Common Stock were reported on the Exchange.  The Committee may,
however, provide with respect to one or more Awards that the Fair Market Value
shall equal the closing price (in regular trading) for a share of Common Stock
on the Exchange on the last trading day preceding the date in question or the
average of the high and low trading prices of a share of Common Stock on the
Exchange for the date in question or the most recent trading day.  If the Common
Stock is no longer listed or is no longer actively traded on the Exchange as of
the applicable date, the Fair Market Value of the Common Stock shall be the
value as reasonably determined by the Committee for purposes of the Award in the
circumstances.  The Committee also may adopt a different methodology for
determining Fair Market Value with respect to one or more Awards if a different
methodology is necessary or advisable to secure any intended favorable tax,
legal or other treatment for the particular Award(s) (for example, and without
limitation, the Committee may provide that the Fair Market Value for purposes of
one or more Awards will be based on an average of closing prices (or the average
of high and low daily trading prices) for a specified period preceding the
relevant date).
 
 
22

--------------------------------------------------------------------------------

 
 
(t)           “Incentive Stock Option” shall mean an Option which is designated
as an incentive stock option within the meaning of Section 422 of the Code, the
award of which contains such provisions as are necessary to comply with that
section.
 
(u)           “Nonqualified Stock Option” shall mean an Option that is
designated as a Nonqualified Stock Option and shall include any Option intended
as an Incentive Stock Option that fails to meet the applicable legal
requirements thereof.  Any Option granted hereunder that is not designated as an
Incentive Stock Option shall be deemed to be designated a Nonqualified Stock
Option under this Plan and not an incentive stock option under the Code.
 
(v)           “Non-Employee Director” shall mean a member of the Board of
Directors of the Corporation who is not an officer or employee of the Company.
 
(w)           “Option” shall mean an option to purchase Common Stock granted
under this Plan.  The Committee shall designate any Option granted to an
Eligible Person as a Nonqualified Stock Option or an Incentive Stock Option.
 
(x)           “Participant” shall mean an Eligible Person who has been granted
an Award under this Plan.
 
(y)           “Performance-Based Award” shall mean an Award of a right to
receive shares of Common Stock or other compensation (including cash) under
Section 5.2, the issuance or payment of which is contingent upon, among other
conditions, the attainment of performance objectives specified by the Committee.
 
(z)           “Performance Goals” shall mean earnings per share, or Cash Flow,
or total stockholder return, or revenue growth, or operating income (before or
after giving effect to payments of bonuses and other long-term incentives,
impairment charges related to goodwill and other intangible assets, and/or
charges related to natural disasters and related insurance recoveries), or net
earnings (before or after interest, taxes, depreciation and/or amortization), or
return on equity or on assets or on net investment, or cost containment or
reduction, or any combination thereof.
 
(aa)           “Performance Share Award” shall mean an Award of a right to
receive shares of Common Stock made in accordance with Section 5.1, the issuance
or payment of which is contingent upon, among other conditions, the attainment
of performance objectives specified by the Committee.
 
(bb)           “Personal Representative” shall mean the person or persons who,
upon the disability or incompetence of a Participant, shall have acquired on
behalf of the Participant, by legal proceeding or otherwise, the power to
exercise the rights or receive benefits under this Plan and who shall have
become the legal representative of the Participant.
 
(cc)           “Plan” shall mean this 2002 Stock Incentive Plan.
 
(dd)           “QDRO” shall mean a qualified domestic relations order as defined
in Section 414(p) of the Code or Title I, Section 206(d)(3) of ERISA (to the
same extent as if this Plan were subject thereto), or the applicable rules
thereunder.
 
 
23

--------------------------------------------------------------------------------

 
 
(ee)           “Restricted Stock Award” shall mean an award of a fixed number of
shares of Common Stock to the Participant subject, however, to payment of such
consideration, if any, and such forfeiture provisions, as are set forth in the
Award Agreement.
 
(ff)           “Restricted Stock” shall mean shares of Common Stock awarded to a
Participant under this Plan, subject to payment of such consideration, if any,
and such conditions on vesting and such transfer and other restrictions as are
established in or pursuant to this Plan, for so long as such shares remain
unvested under the terms of the applicable Award Agreement.
 
(gg)           “Retirement” shall mean retirement with the consent of the
Company, or in the case of a Non-Employee Director, a retirement or resignation
as a director after at least eight years service as a director.
 
(hh)           “Rule 16b-3” shall mean Rule 16b-3 as promulgated by the
Commission pursuant to the Exchange Act.
 
(ii)           “Section 16 Person” shall mean a person subject to Section 16(a)
of the Exchange Act.
 
(jj)           “Securities Act” shall mean the Securities Act of 1933, as
amended from time to time.
 
(kk)           “Stock Appreciation Right” shall mean a right to receive a number
of shares of Common Stock or an amount of cash, or a combination of shares and
cash, the aggregate amount or value of which is determined by reference to a
change in the Fair Market Value of the Common Stock that is authorized under
this Plan.
 
(ll)           “Stock Bonus” shall mean an Award of shares of Common Stock
granted under this Plan for no consideration other than past services and
without restriction other than such transfer or other restrictions as the
Committee may deem advisable to assure compliance with law.
 
(mm)           “Stock Unit” shall mean a bookkeeping entry which serves as a
unit of measurement relative to a share of Common Stock for purposes of
determining the payment, in Common Stock or cash, of an Award, including a
deferred benefit or right under this Plan.  Stock Units are not outstanding
shares and do not entitle a Participant to any dividend, voting or other rights
in respect of any Common Stock represented thereby or acquirable
thereunder.  Stock Units, may, however, by express provision in the applicable
Award Agreement, entitle a Participant to dividend equivalent rights, as defined
by the Committee.
 
(nn)           “Subsidiary” shall mean any corporation or other entity a
majority of whose outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Corporation.
 
(oo)           “Total Disability” shall mean a “permanent and total disability”
within the meaning of Section 22(e)(3) of the Code and (except in the case of a
Non-Employee Director) such other disabilities, infirmities, afflictions or
conditions as the Committee by rule may include.
 
 
 
24